               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

KEVIN TILLERY,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )
                                                  )
v.                                                )      Case No. CIV-18-886-STE
                                                  )
                                                  )
NANCY A. BERRYHILL, Acting                        )
Commissioner of the Social Security               )
Administration,                                   )
                                                  )
       Defendant.                                 )


                         MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

application for benefits under the Social Security Act. The Commissioner has answered

and filed a transcript of the administrative record (hereinafter TR. ____). The parties have

consented to jurisdiction over this matter by a United States magistrate judge pursuant

to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court REVERSES AND

REMANDS the Commissioner’s decision.
I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration denied Plaintiff’s

application for benefits. Following three administrative hearings,1 an Administrative Law

Judge (ALJ) issued a partially unfavorable decision, which deemed Plaintiff not disabled

from October 1, 2010 through November 3, 2016. (TR. 15-30). The Appeals Council

denied Plaintiff’s request for review. (TR. 6-8). Thus, the decision of the ALJ became the

final decision of the Commissioner and Plaintiff challenges the unfavorable portion of the

decision.2

II.    THE ADMINISTRATIVE DECISION

       The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§ 416.920. At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity since October 1, 2010, his alleged onset date. (TR. 17). At step two, the

ALJ determined that Mr. Tillery had the following severe impairments: degenerative disc

disease of the cervical spine, status post-surgery; hypertension; anxiety disorder; and




1
  Plaintiff’s first hearing was set for November 6, 2014, but Plaintiff failed to appear and the ALJ
dismissed the case. (TR. 96-97, 169). The Appeals Council vacated the Order of dismissal and
remanded the case back to the ALJ, having found good cause for Mr. Tillery’s failure to appear.
(TR. 99-100). A second hearing was held on July 14, 2016, but because the ALJ deemed the
record incomplete, a third hearing was scheduled which occurred September 20, 2016. (TR. 40-
87).

2
  This Court would not have jurisdiction to review the favorable portion of the decision. See Alford
v. Commissioner, Case No. 18-2075, slip op. at 4-5 (10th Cir. Apr. 5, 2019) (noting that 42 U.S.C.
§ 405(g) does not allow “judicial review of agency decisions that are favorable to the claimant.”).




                                                 2
major depressive disorder. (TR. 18). At step three, the ALJ found that Plaintiff’s

impairments did not meet or medically equal any of the presumptively disabling

impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1 (TR. 18).

         At step four, the ALJ concluded that Mr. Tillery retained the residual functional

capacity (RFC) to:

         [P]erform light work as defined in 20 CFR 416.967(b) except he can
         lift/carry/push and pull 20 pounds occasionally and 10 pounds frequently;
         he can stand and/or walk for 6 out of 8 hours and sit for 6 out of 8 hours
         in an 8-hour workday. He can occasionally climb stairs and ramps as well
         as occasionally balance, kneel, crouch, crawl, and stoop. He can never climb
         ladders, ropes, and scaffolds. He can perform no overhead reaching with
         the bilateral upper extremities. He can perform simple tasks with routine
         supervision and is able to relate adequately with co-workers and supervisors
         for superficial work purposes. He is also able to adapt to work situations.

(TR. 19). Based on a finding that Mr. Tillery had no past relevant work,3 the ALJ

proceeded to step five and presented several limitations to a vocational expert (VE) to

determine whether there were other jobs in the national economy Plaintiff could perform.

(TR. 83). Given the limitations, the VE identified three jobs from the Dictionary of

Occupational Titles. (TR. 83-84). The ALJ adopted the testimony of the VE and concluded

that prior to November 4, 2016, Mr. Tillery was not disabled based on his ability to

perform the identified jobs. (TR. 28-29). The ALJ further concluded that on November 4,




3
    (TR. 28).




                                              3
2016, Mr. Tillery turned 55 and his “age category” changed, rendering him disabled under

Medical-Vocational Guidelines Rule 202.04 beginning that date. (TR 28-29).4

III.   STANDARD OF REVIEW

       This Court reviews the Commissioner’s final decision “to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). “Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotation omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

IV.    ISSUES PRESENTED

       On appeal, Plaintiff alleges the ALJ erred in her consideration of Mr. Tillery’s right

shoulder impairment and testicular cyst.




4
   The Medical-Vocational Guidelines, otherwise known as “The Grids” are matrices of the “four
factors identified by Congress—physical ability, age, education, and work experience—and set
forth rules that identify whether jobs requiring specific combinations of these factors exist in
significant numbers in the national economy.” Daniels v. Apfel, 154 F.3d 1129, 1132 (10th Cir.
1998). Through the Grids, the Secretary has taken administrative notice of the number of jobs
that exist in the national economy at the various functional levels (i.e., sedentary, light, medium,
heavy, and very heavy). 20 C.F.R. Part 404, Subpart P, Appendix 2, § 200.00(b).The Grids may
provide a shortcut in certain circumstances to determine whether a claimant can perform other
work by obviating the need for a VE’s testimony. See Trimiar v. Sullivan, 966 F.2d 1326, 1332
(10th Cir. 1992).




                                                 4
V.    PLAINTIFF’S RIGHT SHOULDER IMPAIRMENT

      Mr. Tillery alleges that the ALJ failed to account for limitations owing to pain and

weakness in Plaintiff’s right shoulder and muscle wasting in his right arm. (ECF No. 13:7-

11). The Court disagrees.

      In the decision, the ALJ acknowledged an abundance of evidence concerning

Plaintiff’s right shoulder and arm impairment. (TR. 21-24). For example, the ALJ

discussed:

          •   Plaintiff’s complaints of right shoulder pain and weakness;

          •   Use of medication to treat the pain;

          •   Tenderness and decreased range of motion in Plaintiff’s right shoulder;

          •   An MRI of Plaintiff’s right shoulder which showed degenerative changes;

          •   Muscle-wasting in Plaintiff’s right-sided biceps, triceps, and forearm; and

          •   Numbness and pain in Plaintiff’s right arm.

(TR. 21-24). Ultimately, in evaluating the effect of Mr. Tillery’s shoulder/arm impairment,

the ALJ stated: “although [Plaintiff] may have some continued right extremity symptoms,

the limitation of no overhead reaching is adequate to account for same.” (TR. 26). This

limitation was included in the RFC. See TR. 38.

      Mr. Tillery contends that “due to [his] muscle wasting in his right arm and

decreased strength due to his tendonitis and split tendon, he will necessarily struggle to

do any repetitive work with his right arm” and “the ALJ failed to account for the decreased

sensation in his right upper extremity and whether or not that will result in him dropping




                                            5
things and losing grip while working.” (ECF No. 13:10, 11). But no medical professional

has stated that Plaintiff could not perform repetitive work with his right arm or that he

had difficulty with gripping. Mr. Tillery’s conclusions that he “will necessarily struggle”

and “lose his grip” is simply insufficient. See Jimison ex rel. Sims v. Colvin, 513 F. App’x

789, 792 (10th Cir. 2013) (requiring “record support” for a claimed restriction); Arles v.

Astrue, 438 F. App’x 735, 740 (10th Cir. 2011) (rejecting plaintiff’s claim a limitation

should have been included in his RFC because “such a limitation has no support in the

record”). Plaintiff also argues that because none of his physicians had limited him to “only

overhead movement” that he is therefore limited in all movement involving his right upper

extremity. (ECF No. 13:11). But “the absence of evidence is not evidence.” Thompson v.

Sullivan, 987 F.2d 1482, 1491 (10th Cir. 1993). Just because no treating physician has

opined that Plaintiff is only limited in overhead reaching, does not provide support for the

proposition that Mr. Tillery is unable to move his right arm in any direction.

       The ALJ considered the evidence related to Plaintiff’s right arm and shoulder and

accounted for related limitations in the RFC. Accordingly, the Court finds no error.

VI.    PLAINTIFF’S TESTICULAR CYST

       The Court finds reversible error in the ALJ’s failure to properly consider Plaintiff’s

testicular cyst and related pain.

       A.     Evidence Regarding Plaintiff’s Testicular Cyst and Related Pain

       On August 18, 2011, Plaintiff reported to the emergency room complaining of

testicular pain. (TR. 456). Examination noted swelling and tenderness in the right testicle




                                              6
and an ultrasound revealed a cyst measuring 4.04 x 2.15 x 4.06 cm adjacent to the right

testicle. (TR. 458). On December 8, 2011, another ultrasound was performed which

confirmed the existence of the mass on the right testicle. (TR. 479, 626). Approximately

one week later, Plaintiff arrived at the emergency room via ambulance complaining of

testicle pain, which he stated had been an ongoing problem for approximately three

years. (TR. 448). Plaintiff noted that the pain was then currently “4 out of 10,” “worsened

with movement,” and “worsened and modified by being out of his pain medicine.” (TR.

448). Mr. Tillery was given intravenous morphine at the hospital and released with a

prescription for Ultram to help manage the pain. (TR. 449).

       On January 9, 2012, Plaintiff’s urologist performed a “spermatic cord block” on

Plaintiff’s right testicle in an attempt to relieve the pain and identify whether the pain was

from his testicle or possible nerve pain or lumbar disc disease. (TR. 476). One month

later, on February 9, 2012, Plaintiff submitted a “Function Report” to the SSA which

contained the following statements relevant to his testicle pain:

          •   I am under severe cronic [sic] pain with cyst on my testicle. It is more
              severe when I bend or move in any way. When I am doing nothing but
              laying down it throbs constantly. I am unable to think about nothing but
              the pain, to concentrate on simple task[s] is hard to do;

          •   There is always throbbing down by my right testicle. I wake up constantly
              in pain;

          •   Sitting is painful, bowel movements cause severe pain;

          •   I have severe pain when bending, trying to push, strain or pull;




                                              7
           •   The pain has kept me from all activitys [sic] that requires much
               movement, I have to stay still for most part. All I think about is pain, my
               life has changed drastically.

(TR. 352-356).

       On April 3, 2012, an SSA consultative physician examined Mr. Tillery, noting

Plaintiff’s claim that his testicular cyst continues to grow and is causing him “excruciating

pain” which was “constantly a 10/10 which limit[ed] all of his activities at home” and

ability to work. (TR. 468). A February 4, 2013 record from OU Medical noted that Mr.

Tillery had the cyst removed via a spermatocelectomy on July 20, 2012. (TR. 599). During

that visit, Plaintiff reported that although the pain had somewhat improved post-

operatively, he still continued to have some pain. (TR. 599). Plaintiff was also told that

closing off of the ilioinguinal nerve5 may be pursued as another means of pain control.

(TR. 599). On March 11, 2013, Plaintiff returned to OU Medical for a follow-up regarding

his testicular pain, which he then stated had begun radiating pain into his medial

thigh/hip. (TR. 596). The examining physician noted that Mr. Tillery had an appointment

scheduled with a urologist the following month. (TR. 596). On October 10, 2013, a

progress report noted indicated that Mr. Tillery had been seen on June 10, 2013 for

scrotal pain, but that he had to reschedule his urology appointment due to scheduling

and cost. (TR. 588).


5
  The ilioinguinal nerve originates from first lumbar root, passes around the posterior abdominal
wall over quadratus lumborum and Iliacus, then travels under external oblique, enters inguinal
canal & descends to supply sensory fibers to the skin of the superior part of the scrotum and the
root of penis. See http://www.wheelessonline.com/ortho/Ilioinguinal_nerve




                                               8
       B.      The ALJ’s Consideration of Plaintiff’s Testicular Cyst and Related
               Pain

       Plaintiff alleges the ALJ erred by failing to: (1) fulfill her duty of inquiry at the

administrative hearing by asking questions concerning Plaintiff’s cyst and related pain and

(2) determine the effect of the cyst and related pain on the RFC. (ECF No. 4-7).6 The

Court agrees with Mr. Tillery.

               1.      ALJ’s Duty of Inquiry/Development of the Record

        “[A]dministrative disability hearings are nonadversarial ... and the ALJ has a duty

to ensure that an adequate record is developed during the disability hearing consistent

with the issues raised.” Wall v. Astrue, 561 F.3d 1048, 1062–63 (10th Cir. 2009) (internal

quotation marks and citation omitted). This duty is heightened when the claimant is

unrepresented. Henrie v. U.S. Dept. of Health and Human Services, 13 F.3d 359, 360-

361 (10th Cir. 1993). But an ALJ’s duty to develop the record is not unqualified. Id. The

duty is one of inquiry, to inform the ALJ of the relevant facts and to hear the claimant’s

version of those facts. Younger on Behalf of Younger v. Shalala, 30 F.3d 1265, 1268 (10th

Cir. 1994). In assessing the duty of inquiry, the Court must determine whether, at the



6 Plaintiff also argues that the ALJ failed to find the testicular cyst as a severe impairment at step
two. (ECF No. 4-5). But Mr. Tillery concedes that such an error is harmless based on the ALJ’s
determination that Plaintiff had suffered from at least one severe impairment at step two, and
then proceeded with the remainder of the disability analysis. See ECF No. 13:5; Barrett v. Astrue,
340 F. App’x 481, 484 (10th Cir. 2009) (“[O]nce an ALJ finds that a claimant has at least one
severe impairment, he does not err in failing to designate other disorders as severe at step two,
because at later steps the agency ‘will consider the combined effect of all the claimant’s
impairments without regard to whether any such impairment, if considered separately, would be
of sufficient severity.’”) (quoting 20 C.F.R. § 404.1523).




                                                  9
hearing, the ALJ asked sufficient questions to ascertain: (1) the nature of a claimant’s

alleged impairments, (2) what on-going treatment and medication the claimant is

receiving, and (3) the impact of the alleged impairment on a claimant’s daily routine and

activities. Musgrave v. Sullivan, 966 F.2d 1371, 1374–1375 (10th Cir. 1992).

              2.     ALJ’s Duty to Evaluate Plaintiff’s Subjective Symptoms

       Social Security Ruling (SSR) 16-3p provides a two-step framework for the ALJ to

consider a claimant’s symptoms, including pain, and determine the extent to which the

symptoms limit the claimant’s ability to work. SSR 16-3p, 2016 WL 1119029 (Mar. 16,

2016). First, the ALJ must make a threshold determination regarding “whether there is

an underlying medically determinable physical or mental impairment(s) that could

reasonably be expected to produce an individual’s symptoms, such as pain.” Id., at *2.

Second, the ALJ will evaluate the intensity and persistence of the claimant’s symptoms to

determine the extent to which they limit an individual’s ability to perform work-related

activities. Id. At step two, the ALJ will examine the objective medical evidence, the

claimant’s statements regarding his symptoms, information from medical sources, and

“any other relevant evidence” in the record. Id., at *4. SSR 16-3p also directs the ALJ to

consider the following seven factors in evaluating the intensity, persistence, and limiting

effects of the claimant’s symptoms:

         •   Daily activities;

         •   The location, duration, frequency, and intensity of pain or other symptoms;

         •   Factors that precipitate and aggravate the symptoms;




                                            10
          •        The type, dosage, effectiveness, and side effects of any medication;

          •        Treatment, other than medication, an individual receives or has received for
                   relief of pain or other symptoms;

          •        Any measures other than treatment a claimant has used to relieve pain or
                   other symptoms; and

          •        Any other factors concerning an individual’s functional limitations and
                   restrictions due to pain or other symptoms.

Id., at *7. Finally, the ALJ must “provide specific reasons for the weight given to the

[claimant’s] symptoms, [which are] consistent with and supported by the evidence, and

[ ] clearly articulated” for purposes of any subsequent review. SSR Id., at *9.

                   3.     Error in The ALJ’s Consideration of Plaintiff’s Testicular Cyst
                          and Related Pain

       In the present case, Mr. Tillery was unrepresented at the hearing, which

heightened the ALJ’s duty to develop the record. See supra. At the hearing, the ALJ asked

Mr. Tillery:

               •    “Why do you think you are disabled?” and

               •    “[S]pecifically, what’s keeping you from working?”

(TR. 80-81). Plaintiff identified his right arm problems and depression, and the ALJ then

asked him “Anything else?” to which he answered “Right now, no that’s all I can think

of.” (TR. 81).

       The hearing occurred on September 20, 2016. The record contained the objective

evidence of Plaintiff’s testicular cyst and related pain from August 2011 through October




                                                 11
2013 and Plaintiff’s February 2012 function report where he described, in detail, how his

testicular pain had limited him. See supra. In July 2012, the cyst which was causing the

pain was surgically removed, and in 2013 Plaintiff reported some pain relief following the

surgery. See supra. It is possible that by the time of the hearing, Mr. Tillery was not

suffering testicular pain to the extent that he had previously, which could explain his

failure to identify the pain as affecting his ability to work. Although the Court will not

speculate in that regard, the Court will conclude that the ALJ should have further

developed the record and questioned Plaintiff regarding the extent of his testicular pain

and possible limitations stemming therefrom based on the evidence in the record. See

Olden v. Astrue, No. CIV-07-453-M, 2008 WL 552752, at *3 (W.D. Okla. Feb. 28, 2008)

(stating that “The ALJ's open-ended, non-specific questions such as, ‘Now, anything else

you feel like you need to tell me ... anything that would affect your ability to work?,’ were

inadequate … to satisfy the ALJ’s heightened duty to learn Plaintiff’s version of the

pertinent facts regarding the impact of his mental impairment” when the plaintiff was

unrepresented and the record contained evidence of a specific impairment.).

       In addition to erring in her duty to develop the record, the Court finds that the ALJ

inadequately considered the effect of Plaintiff’s testicular pain on the RFC. As stated, in

considering Plaintiff’s subjective allegations, the ALJ was required to:

          1. make a threshold determination regarding whether there existed an
             underlying impairment that could reasonably be expected to produce a
             claimant’s pain;




                                             12
            2. evaluate the intensity and persistence of the claimant’s pain to determine
               the extent to which it limited an individual’s ability to perform work-related
               activities, examining the objective medical evidence, the claimant’s
               statements regarding her symptoms, information from medical sources, and
               “any other relevant evidence” in the record; and

            3. provide specific reasons for the weight given to the [claimant’s] symptoms,
               which are supported by the evidence, and clearly articulated for purposes
               of any subsequent review.

See supra, SSR 16-3p.

      In evaluating Mr. Tillery’s subjective allegations, the ALJ stated:

      [T]he claimant’s medically determinable impairments could reasonably be
      expected to cause the alleged symptoms; however, the claimant’s
      statements concerning the intensity, persistence and limiting effects of
      these symptoms are not fully supported for the reasons explained in this
      decision.

      In terms of the claimant’s alleged impairments and resulting functional
      limitations, the undersigned finds the claimant’s testimony and prior
      statements to the Administration not fully consistent with the objective
      medical evidence of record for a number of reasons, discussed in greater
      depth below. Instead, the residual functional capacity reached herein is
      consistent with the objective medical evidence, clinical findings, longitudinal
      medical history, and observations of the claimant’s treating and examining
      providers during this time. As well, the evidence of record does not support
      the claimant’s allegation of greater restriction and symptomology.

(TR. 20).

      The ALJ then summarized the medical records pertaining to Plaintiff’s testicular

cyst, including his complaints of pain related to the cyst, medication which had been

prescribed, the procedures which had been performed, and his reports of continued post-

operative pain. (TR. 22-24). The ALJ also mentioned the February 2012 function report,

but stated only that it had contained a discrepancy with another function report regarding




                                             13
Plaintiff’s preparation of meals, his ability to shop, and difficulty following instructions.

(TR. 21). Ultimately, the ALJ made specific findings regarding Plaintiff’s:

           •   right shoulder pain and related limitations;

           •   lower extremity weakness and need for a cane; and

           •   limitations regarding Plaintiff’s mental health.

(TR. 26). But these specific findings did not address the impact of Plaintiff’s testicular

pain in the RFC. In his function report, Plaintiff complained of numerous limitations caused

by the pain, which, in turn, were consistent with the medical evidence. The ALJ

acknowledged the allegations of pain and related evidence, but failed to explain the effect

of the pain on Mr. Tillery’s ability to work. This failure constitutes reversible error under

SSR 16-3p and remand is warranted.

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on the forgoing analysis, the Court REVERSES AND REMANDS the partially

unfavorable portion of the Commissioner’s decision.

       ENTERED on April 16, 2019.




                                             14
